Citation Nr: 0211089	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  95-36 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether specially adapted housing (SAH) grant funds may be 
paid to the appellant.


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965, and from December 1976 to June 1993. He died in June 
1994.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 RO decision which denied the 
appellant's claim that a $38,000 SAH grant, which had been 
awarded to the veteran prior to his death, should be paid to 
her.  In February 1997, the Board denied the appeal, on the 
basis of a lack of jurisdiction over the subject matter.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 1999 joint motion to the 
Court, the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated, and the case 
remanded.  By a March 1999 order, the Court granted the joint 
motion.  In September 1999, the Board remanded the case to 
the RO.  

In March 2001, the Board requested an opinion from the VA 
Office of General Counsel concerning issues raised before the 
Court.  A conclusive VA General Counsel's opinion opinion was 
issued in July 2002.  VAOPGCCONCL 1-2002 (July 11, 2002).  
The Board provided a copy of this opinion to the appellant's 
representative, who responded with written argument in July 
2002.  


FINDINGS OF FACT

Prior to his death, the RO found the veteran entitlement to 
SAH, and the RO disbursed SAH funds to an escrowee.  The 
veteran thereafter died, and his widow (i.e., the appellant, 
who is his assumed heir) indicates a desire to complete and 
acquire the home which was the subject of the SAH grant.


CONCLUSION OF LAW

As SAH funds were disbursed prior to the veteran's death, the 
appellant is entitled to the funds, subject to certain 
conditions such as completing and acquiring the home.  
38 U.S.C.A. §§ 2101, 2202 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.809, 36.4406 (2001); VAOPGCCONCL 1-2002 (July 11, 2002); 
VA Adjudication Procedure Manual, M26-12, Chapter 7,  7.01 
(Dec. 21, 1981).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been notified of the evidence necessary to 
substantiate her claim and of the applicable legal criteria.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Moreover, 
the essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet.App. 143 
(2001).  

In January 1994, the RO determined that the veteran was 
eligible for a specially adapted housing grant based on his 
service-connected disabilities.  38 U.S.C.A. §§ 2101, 2102; 
38 C.F.R. § 3.809.  In May 1994, the VA authorized a grant of 
$38,000 to the veteran for construction of a specially 
adapted home.  In June 1994, an escrow agreement was executed 
under VA Form 26-1854, and a grant check of $38,000 was 
deposited into the escrowee's account.  See 38 C.F.R. 
§ 36.4406.

Later in June 1994, the veteran died, prior to the 
commencement of construction of the dwelling.  

In June 1994, the appellant requested that construction of 
the VA adapted housing be continued.   

In October 1994, pursuant to the VA's request, the escrowee 
returned the $38,000 held in escrow for the specially adapted 
housing.  

In October 1994, the Director of Loan Guaranty Service of VA 
Central Office informed the RO that the SAH grant was 
personal to the veteran and could not be used after his death 
for construction of a home.  It was noted that substantiated 
expenses incurred prior to death, related to anticipated 
building of the home, could be reimbursed.  The RO 
subsequently provided this information to the appellant, the 
builder, and the realtor.

In February 1997, the Board denied the appellant's claim, on 
the basis that the question involved disbursement of funds 
from an escrow account for a specially adapted housing grant 
was beyond the Board's jurisdiction to review.  The appellant 
appealed to the Court, and in a joint motion filed in March 
1999, the parties raised matters of whether the appellant, as 
the surviving spouse or as representative of the veteran's 
estate, could be eligible for the housing grant funds, 
pursuant to VA Adjudication Procedure Manual, M26-12, Chapter 
7,  7.01 (Dec. 21, 1981).  The parties argued that this was 
a separate matter from issues involving disbursement of funds 
from the escrow account, which is beyond the scope of the 
Board's jurisdiction.  In a Court order dated in March 1999, 
the joint motion was granted; the Board decision was vacated 
and the case remanded to the Board.  In September 1999, the 
case was remanded  by the Board to the RO, which continued to 
deny the claim, on the basis that M26 required that the home 
be substantially completed prior to the veteran's death.  

M26-12, Chapter 7, addresses death cases involving SAH 
grants.  Paragraph 7.01 of this chapter addresses instances 
in which the veteran dies after the VA has disbursed SAH 
funds, and states as follows:

Disbursement, in this context, occurs 
when the grant check is turned over to an 
escrowee under a VA Form 26-1854, Escrow 
Agreement-Specially Adapted Housing, or 
when the veteran has endorsed the grant 
check.  The intervention of the death of 
the veteran after disbursement of the 
grant check presents no special 
administrative problems to the VA, 
provided the home is completed and 
acquired by the veteran's heir.  This is 
true even if, at the time of death, he or 
she had not actually acquired title to 
the home or if acts remaining to be 
performed before the grant proceeds could 
be applied to the intended purpose.  The 
crucial question in deciding whether 
partial pay out of the grant funds for 
the account of the veteran's heir can be 
made after the veteran's death, is 
whether VA disbursed the grant before the 
veteran died.  The essential purpose of 
the grant cannot, of course, be 
accomplished if the heir does not desire 
to complete the transaction and is able 
to terminate contract obligations 
incurred by the veteran, or if the heir 
cannot obtain the supplementary financing 
needed to complete the transaction.  In 
such event, the purpose of the escrow 
cannot be accomplished and the grant 
proceeds should be refunded as outlined 
in paragraph 8.02.  The heir may file a 
claim for reimbursement as provided in 
paragraph 7.05.

The Board requested an opinion from the VA Office of General 
Counsel on matters raised in the case.  In July 2002, the VA 
General Counsel issued a conclusive opinion (VAOPGCCONCL 1-
2002 (July 11, 2002)), which held:

(a) The Board of Veterans Appeals has jurisdiction to 
decide whether specially adapted housing grant funds may 
be paid to a veteran's widow, where the veteran dies 
after funds which have been awarded to him are deposited 
into an escrow account.

(b)(1) Manual M26-12, Chap.7, para. 7.01, which 
addresses the subject of the veteran's death after 
disbursement of a specially adapted housing grant check 
to an escrowee, is a substantive provision which is the 
equivalent of a VA regulation.  Therefore, the Manual 
provision must be followed by the Board in adjudicating 
claims made for a disbursement of SAH grants.

(2) Such provision, according to its terms, would apply 
in a case where, at the time of the veteran's death, 
construction of the specially adapted house for which 
the funds were intended had not yet begun, provided the 
home is completed and acquired by the veteran's widow.

Thus, the Board has jurisdiction to decide the question of 
whether SAH funds can be paid to the appellant, and the 
Manual provision is a substantive provision having the force 
of VA regulation.  Moreover, the Manual provision applies to 
a case such as this, where construction had not yet begun, 
because the funds had been disbursed, i.e., turned over to an 
escrow account under VA Form 26-1854 before the veteran died.  
In accordance with the conclusive VA General Counsel's 
opinion obtained in this case, the veteran's surviving spouse 
(the assumed heir) is entitled to be paid the SAH funds, 
subject to certain conditions such as completing and 
acquiring the home.


ORDER

The appellant is entitled to be paid SAH funds, subject to 
certain conditions such as completing and acquiring the home, 
and to this extent the appeal is granted.  

		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

